Murphy, J.,
dissents in the following memorandum: Murphy, J. concurs as to Appeal No. 1181 and dissents as to Appeal No. 1182, as follows: While I agree with my colleagues that defendant’s conviction after trial must be reversed, I would go further and also reverse the conviction predicated on the plea, vacate the same and wipe the slate clean. Defendant’s conviction of attempted burglary arose from an incident in which he is alleged to have unlawfully entered his mother-in-law’s apartment and assaulted his wife. While there is some question posed as to the sufficiency of the factual basis for the plea, my vote to reverse is predicated solely on the ground that defendant’s trial was so egregiously unfair as to taint the plea, which was a direct fruit thereof. In such connection, it must be noted that defendant was induced to enter the plea on the prosecutor’s promise to recommend a sentence concurrent with the one imposed under his conviction after trial. Nothing herein contained, of course, is intended to imply that a defendant, under ordinary circumstances, may enter a plea of guilty after a conviction by trial and then seek to invalidate the plea following reversal of the first judgment. But the circumstances here are, unfortunately, far from ordinary. To paraphrase Chief Judge Breitel, who vacated a guilty plea in another context, the State is not *770so short of grist for its criminal mill that it must absorb convictions by upholding guilty pleas motivated even in part by the outrageous and deplorable conduct of its prosecutors. (See People v Flowers, 30 NY2d 315, 319.)